IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO THE            : No. 135
                                       :
PENNSYLVANIA INTEREST ON               : DISCIPLINARY RULES DOCKET
                                       :
LAWYERS TRUST ACCOUNT                  :
                                       :
BOARD                                  :


                                  ORDER


PER CURIAM:


            AND NOW, this 11th day of August, 2015, Irwin W. Aronson, Esquire,

Dauphin County, is hereby reappointed as a member of the Pennsylvania Interest on

Lawyers Trust Account Board for a term of three years commencing September 1,

2015.